Citation Nr: 0923037	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-05 854	)	DATE
	)
 )

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus with erectile dysfunction and bilateral 
cataracts.

3.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right upper extremity.

5.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and November 2007 decisions by the RO.  
In September 2008, while the appeal of those decisions was 
pending, the RO granted the Veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.


FINDING OF FACT

By written communication received at the Board in June 2009, 
the Veteran indicated that he wished to withdraw his pending 
appeals; as of that date, the Board had not yet promulgated a 
final decision on the issues presented.

 



CONCLUSION OF LAW

The Veteran's appeals have been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing at any time 
before the Board issues its final decision.  See 38 C.F.R. § 
20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the Veteran, by 
way of a written communication received at the Board in June 
2009, indicated that he wished to withdraw his pending 
appeals.  As of the date of the Veteran's communication, the 
Board had not yet promulgated a final decision on the issues 
presented.  Because the Veteran has expressed a desire to 
terminate his appeals, because he has done so in writing, and 
because the Board had not yet promulgated an appellate 
decision at the time of the request for withdrawal, the legal 
requirements for proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (2008).  Further action by the Board is 
not appropriate, and the appeal will be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).






						(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


